Reasons for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of reference, Howard (10,799,186) show a method, system, and computer product for capturing a plurality of human utterances with a voice interface and generating, for a corresponding user, a corpus of human utterances comprising human utterances selected from the plurality of human utterances based on meanings of the human utterances (para 345), the meanings determined by natural language processing
of the human utterances by a computer processor (Fig. 7); determining based on data
generated in response to signals sensed by one or more sensing devices operatively
coupled with the computer processor contextual information corresponding to one or
more human utterances of the corpus (para 625); recognizing patterns among the
corpus of human utterances based on pattern recognition performed by the computer
processor using one or more machine learning models (claim 6, para 311). In regard to claims 1,8, and 14, the prior art does not show or suggest identifying based on the pattern recognition a change in memory functioning of the user, and based on the that classifying whether the change in memory function is likely due to memory impairment of the user. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 29, 2022